--------------------------------------------------------------------------------

Exhibit 10.7



FIRST AMENDMENT TO
CREDIT AGREEMENT


THIS  FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
15, 2020, by and among CHARLES & COLVARD, LTD., a North Carolina corporation
(“Company”), charlesandcolvard.com, LLC, a North Carolina limited liability
company (together with Company, “Borrowers”), CHARLES & COLVARD DIRECT, LLC, a
North Carolina limited liability company (“Guarantor”) and WHITE OAK COMMERCIAL
FINANCE, LLC, a Delaware limited liability company (the “Lender”).
 
STATEMENT OF PURPOSE
 
The Borrowers, Guarantor and the Lender are parties to that certain Credit
Agreement dated as of July 13, 2018 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
Borrowers, Guarantor and Lender desire to amend certain terms of the Credit
Agreement, pursuant to the terms hereof.
 
NOW, THEREFORE: for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.        Capitalized Terms. All capitalized undefined terms used in
this Amendment (including without limitation, in the Statement of Purpose
hereto) shall have the meanings assigned thereto in the Credit Agreement.
 
SECTION 2.        Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
 
2.1          Article II of the Credit Agreement is hereby amended by inserting
the following new Section 2.14 immediately after the existing Section 2.13 of
the Credit Agreement as follows:
 
“SECTION 2.14 CARES DEBT. All applications, documents and other information
submitted to any Governmental Authority with respect to the CARES Debt shall be
true and correct. Neither Lender nor any of its Affiliates is deemed an
“affiliate” of any Loan Party or any of its Subsidiaries for any purpose related
to the CARES Debt, including the eligibility criteria with respect thereto. 
Each Loan Party acknowledges and agrees that (a) it has consulted its own legal
and financial advisors with respect to all matters related to CARES Debt
(including eligibility criteria) and the CARES Act – Title I, (b) it is
responsible for making its own independent judgment with respect to CARES Debt
and the process leading thereto, and (c) it has not relied on Lender or any of
its respective Affiliates with respect to any of such matters.”
 
2.2         Article IV of the Credit Agreement is hereby amended by inserting
the following new Section 4.14 immediately after the existing Section 4.13 of
the Credit Agreement as follows:
 

--------------------------------------------------------------------------------


“SECTION 4.14  CARES DEBT.
 
(a)        The Loan Parties shall timely (and, in any event, not later than
thirty (30) days (or such longer period as may be agreed by Lender) after the
seven-week anniversary of the initial incurrence thereof or, if later, the final
submission deadline under the CARES Act) submit all applications and required
documentation necessary for the lender of the CARES Debt and/or the Small
Business Administration to make a determination regarding the amount of the
CARES Debt that is eligible to be forgiven.
 
(b)      The Loan Parties shall provide to Lender copies of any amendments,
modifications, waivers, supplements or consents executed and delivered with
respect to CARES Debt promptly (and in any event within three (3) Business Days)
upon execution and delivery thereof, and copies of any notices of default
received by any Loan Party with respect to the CARES Debt.
 
(c)         The Loan Parties shall, to the extent not included in the foregoing
clause (a) or (b), promptly (and in any event within three (3) Business Days)
upon receipt or filing thereof, as applicable, provide to Lender copies of all
material documents, applications and correspondence with the applicable lender
or any Governmental Authority relating to CARES Debt, including with respect to
loan forgiveness.
 
 (d)      On the CARES Forgiveness Date, the Loan Parties shall deliver to
Lender a certificate of an authorized officer of the Loan Parties certifying as
to the amount of the CARES Debt that the lender of the CARES Debt (and to the
extent required, the Small Business Administration) has determined will be
forgiven pursuant to the provisions of the CARES Act - Title I, together with
reasonably detailed description thereof, all in form reasonably satisfactory to
Lender.
 
(e)         Each Loan Party agrees that it will not make any claim that Lender
or any of its respective Affiliates has rendered advisory services of any nature
or respect in connection with any CARES Debt, the CARES Act – Title I or the
process leading thereto.”
 
2.3         Section 5.2 of the Credit Agreement is hereby amended by restating
the definition of “Permitted Indebtedness” set forth therein in its entirety as
follows:
 
“Permitted Indebtedness” means (a) Indebtedness of Borrowers described on
Schedule B; (b) purchase money indebtedness incurred in connection with the
financing of the purchase by Borrowers of fixed assets (including capitalized
leases) in an aggregate amount outstanding at any time not to exceed $500,000;
(c) unsecured Indebtedness to financial institutions incurred in connection with
hedging of the prices of precious metals covering 90 days of purchases, provided
such Indebtedness does not exceed the aggregate amount of $500,000 at any time
outstanding; and (d) unsecured Indebtedness  in an aggregate principal amount
not to exceed $965,000 advanced by (i) any Governmental Authority (including the
Small Business Administration) or any other Person  acting as a financial agent
of a Governmental Authority or (ii) any other Person to the extent such
Indebtedness under this clause (ii) is guaranteed by a Governmental Authority
(including the Small Business Administration), in each case under this clause
(d), pursuant to the CARES Act - Title I (such unsecured Indebtedness, “CARES
Debt”); provided that, unless otherwise approved by Lender, (A) no Event of
Default shall have occurred and be continuing at the time of incurrence thereof
and (B) CARES Debt shall (1) be used by the Loan Parties and their Subsidiaries
solely for purposes permitted under the CARES Act - Title I, (2) have a maturity
date not less than two (2) years after the date of incurrence of the CARES Debt,
(3) bear interest at a rate not greater than one percent (1%) per annum, (4) not
require any payments of principal prior to maturity and (5) otherwise have terms
customary for loans made pursuant to the CARES Act - Title I (taken as a
whole).”
 
2

--------------------------------------------------------------------------------


2.4         Article V of the Credit Agreement is hereby amended by inserting the
following new Section 5.13 immediately after the existing Section 5.12 of the
Credit Agreement as follows
 
“SECTION 5.13  CARES DEBT. Agree to any amendment, restatement, supplement,
waiver or other modification of the CARES Debt (other than to effect its
forgiveness or prepayment) if the effect of such amendment, restatement,
supplement, waiver or other modification would be materially adverse to the Loan
Parties or Lender.”
 
2.5        Section 6.1 of the Credit Agreement is hereby amended by restating
clause (e) in its entirety as follows:
 
“(e)      Any (i) default in the payment or performance of any obligation under,
or any defined event of default occurs, under the terms of any contract,
instrument or document evidencing Indebtedness (other than any of the Loan
Documents) of Loan Party to any third party or which Loan Party has guaranteed
involving an amount in excess of $250,000 in the aggregate, or (ii) any event of
default occurs with respect to the CARES Debt or any event or condition occurs
that results in the CARES Debt becoming due prior to its scheduled maturity or
that enables or permits the holder or holders thereof to declare the CARES Debt
to be due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity.”
 
2.6      New Definitions.  The following definitions are inserted into Section
7.1 in the appropriate alphabetical order:
 
 “CARES Act - Title I” means Title I of the Coronavirus Aid, Relief and Economic
Security Act, as amended (including any successor thereto), and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.
 
 “CARES Debt” has the meaning set forth in Section 5.2.
 
“CARES Forgiveness Date” means the fifth (5th) Business Day after the date that
the Borrowers obtains a final determination by the lender of the CARES Debt
(and, to the extent required, the Small Business Administration) (or such longer
period as may be approved in writing by Lender) regarding the amount of CARES
Debt, if any, that will be forgiven pursuant to the provisions of the CARES Act
- Title I.
 
 “Small Business Administration” means the U.S. Small Business Administration.
 
SECTION 3.      Effectiveness. This Amendment shall become effective on the date
upon which the Lender shall have received counterparts of this Amendment, duly
executed by the Borrowers and Guarantor.
 
3

--------------------------------------------------------------------------------


SECTION 4.        Limited Effect.  Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. This Amendment shall not be deemed (a) to be a waiver of,
or consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or a waiver of any other Default
or Event of Default, (b) to prejudice any right or rights the Lender may now
have or may have in the future under or in connection with the Credit
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated, supplemented or
modified from time to time, or (c) to be a commitment or any other undertaking
or expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lender, under or with respect to any such
documents.
 
SECTION 5.       Representations and Warranties.  Each Borrower and Guarantor
represents and warrants that (a) it has the corporate power and authority to
make, deliver and perform this Amendment, (b) it has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment, (c) this Amendment has been duly executed and delivered on
behalf of the Borrowers and Guarantor, (d) this Amendment constitutes a legal,
valid and binding obligation of the Borrowers and Guarantor, enforceable against
the Borrowers and Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, (e) each of the
representations and warranties made by the Borrowers and Guarantor in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true and correct as of such earlier date; provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates, (f) as of the date hereof, it has no defenses, setoffs, rights of
recoupment, counterclaims or claims of any nature whatsoever with respect to the
Loan Documents or the Obligations due thereunder, and to the extent any such
defenses, setoffs, rights of recoupment, counterclaims or claims may exist on or
prior to the date hereof, the same are hereby expressly waived, released and
discharged, and (g) no Default or Event of Default has occurred and is
continuing as of the date hereof or after giving effect hereto.
 
SECTION 6.      Acknowledgment and Reaffirmation. By its execution hereof, each
Borrower and Guarantor hereby expressly (a) acknowledges and agrees to the terms
and conditions of this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and the other Loan Documents to which it is a party, (c) ratifies and
confirms all security interests granted to the Lender under the Loan Documents,
and (d) acknowledges that its respective covenants, representations, warranties
and other obligations set forth in the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect.  This
Amendment shall be deemed to be a Loan Document, as such term is defined in the
Credit Agreement.
 
SECTION 7.      Costs and Expenses. Borrowers agree to pay in accordance with
Section 7.4 of the Credit Agreement all reasonable costs and expenses of the
Lender in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Lender with respect thereto and with respect to advising Lender
as to its rights and responsibilities hereunder and thereunder.
 
SECTION 8.     Execution in Counterparts. This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
 
4

--------------------------------------------------------------------------------


SECTION 9.      Governing Law. The validity, interpretation and enforcement of
this Amendment shall be governed by the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
 
SECTION 10.    Entire Agreement.  This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
 
SECTION 11.     Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties and their respective heirs, beneficiaries,
successors and permitted assigns.
 
SECTION 12.     Waiver of Jury Trial; Arbitration; EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND CONSENT AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
[SIGNATURE PAGES FOLLOW]
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.
 

 
BORROWERS:
     
CHARLES & COLVARD, LTD.
     
By:
/s/ Clint J. Pete
 
Name: Clint J. Pete
 
Title: Chief Financial Officer
      
charlesandcolvard.com, LLC
     
By:
/s/ Clint J. Pete
 
Name: Clint J. Pete
 
Title: Manager
      
GUARANTOR:
     
CHARLES & COLVARD DIRECT, LLC
      
By:
/s/ Clint J. Pete
 
Name: Clint J. Pete
 
Title: Manager



6

--------------------------------------------------------------------------------



 
LENDER:
     
WHITE OAK COMMERCIAL FINANCE, LLC
     
By:
/s/ Carlos Acedo
 
Name:   Carlos Acedo
 
Title:  Vice President





7

--------------------------------------------------------------------------------